87 F.3d 1319
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lyle Lim JATICO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70175.
United States Court of Appeals, Ninth Circuit.
Submitted June 14, 1996.*Decided June 19, 1996.

Before:  SNEED, PREGERSON and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Jatico was involved in a number of crimes.   Under the circumstances, the BIA did not err in requiring him to show "unusual or outstanding equities," Paredes-Urrestarazu v. INS, 36 F.3d 801, 807 (9th Cir.1994), to obtain a waiver of deportation under 8 U.S.C. § 1182(c).   See A.R. 4.   Nor did the BIA abuse its discretion in finding that he failed to make the required showing.  See Paredes-Urrestarazu, 36 F.3d at 807;  A.R. 4.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3